Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
Status of Claims
Claim 1, 3, 4, 8, 10 – 15, and 17 – 20 have been amended.
Claims 2, 9, and 16 have been cancelled.
No claims have been added.
Claims 1, 3 – 8, 10 – 15, and 17 – 20 have been withdrawn (see below).
Election/Restrictions
Claims 1, 3 – 8, 10 – 15, and 17 – 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Examiner asserts that the originally filed invention was directed towards to a method and system of managing a contractual agreement with parties through the use of smart contracts and blockchain by determining whether the terms of the agreement are a risk of exceeding a threshold and, if a threshold is exceeded, transmitting an alert that the risk is greater than or equal to a threshold level of risk.  However, the instant claims are directed towards a distinct invention from that of the originally filed claimed invention.  Specifically, the new invention is not directed towards monitoring the agreement between parties, such as a contractual agreement associated with a business transaction, and comparing a level of risk against a threshold level of risk (see ¶ 36 and 37 of the applicant’s specification), but directed towards monitoring the performance of hardware devices and probing the device to determine if it is not functioning correctly and, in response, transmitting an alert that the device is malfunctioning (see ¶ 25 of the applicant’s specification).
The Examiner asserts that the originally filed invention was directed towards monitoring risk associated with terms of a contractual agreement between parties, whereas the newly presented invention is directed towards monitoring the performance of a device to determine if it is malfunctioning.
The Examiner asserts that the newly submitted claims 1, 3 – 8, 10 – 15, and 17 – 20 are not considered to be a more narrow invention of the invention, but a completely different invention distinct from the originally elected invention, as supported by the aforementioned citations from the applicant’s specification.  
Further still, the Examiner asserts that by amending all the claims and having them directed towards a non-elected invention, which results in having claims that were not directed towards the previous set of examined claims, the applicant has left no claims that can be examined.  In other words, the applicant has no claims remaining that read on the elected invention, which also results in a non-responsive.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 3 – 8, 10 – 15, and 17 – 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        2/16/2021